Exhibit 10.43
12/4/08
FIRST AMENDMENT AGREEMENT
TO
PALLADIUM AND RHODIUM SALES AGREEMENT
     This FIRST AMENDMENT AGREEMENT TO PALLADIUM AND RHODIUM SALES AGREEMENT
(this “Amendment”) is made and entered into as of this 9th day of December,
2008, by and between STILLWATER MINING COMPANY, a Delaware corporation, whose
address is 1321 Discovery Drive, Billings, Montana 59102 (“SMC”), and GENERAL
MOTORS CORPORATION, a Delaware corporation, with a place of business at 777
Joslyn Ave., Pontiac, Michigan 48340-2925 (“GM”).
     WHEREAS, SMC and GM are parties to a Palladium and Rhodium Sales Agreement
dated as of August 8, 2007 (the “Original Contract,” and, as the same may be
amended from time to time, the “Agreement”); and
     WHEREAS, GM has requested and SMC has agreed to an amendment to the
Agreement, subject to the terms and conditions hereof.
     Accordingly, the parties hereto agree as follows:
SECTION 1. Definitions; Interpretation.
     (a) Terms Defined in Agreement. All capitalized terms used in this
Amendment and not otherwise defined herein shall have the meanings assigned to
them in the Agreement.
     (b) Interpretation. Headings in this Amendment are for convenience of
reference only and are not part of the substance hereof.
SECTION 2. Amendments to the Agreement.
     (a) Amendments. The Agreement shall be amended as follows:
     (i) Section 4(b) shall be amended by amending and restating the first
sentence to read as follows:
SMC will sell and deliver and GM will purchase ** Ounces of Rhodium each month
starting in ** and ending in **, except that (1) for the first quarter of
calendar **, the quantity will be reduced to ** Ounces of Rhodium per month; and
(2) for the second, third and fourth quarters of **, upon the request of GM to
consider a reduction in the quantity of Rhodiwn to an amount less than ** Ounces
per month (which request must be made by the end of the first month ot the
previous quarter), SMC will review such request and notify GM within five
(5) business days of receipt of GM’s request for reduction as to whether or not
SMC can accommodate such reduction in quantity, and if so, whether or not SMC
will adjust the pricing of such reduced quantity; if SMC’s proposal is
acceptable to GM, the Parties shall amend this Agreement to adjust the quantity
and, if applicable, the price for the Ounces of Rhodium to be delivered during
such quarter in **.

[**]   Denotes language for which Stillwater Mining Company has requested
confidential treatment pursuant to the rules and regulations of the Securities
Act of 1933, as amended.

#879195.2

 



--------------------------------------------------------------------------------



 



     (ii) Section 5(b) of the Agreement shall be amended by adding the following
sentence at the end of such section:
Notwithstanding anything in this Agreement to the contrary, the price per Ounce
to be paid to SMC by GM for the actual quantities of Rhodium delivered during
the first quarter of ** will be based on the JM Reference Price Average for the
Pricing Month, with no discount.
     (b) References Within Agreement. Each reference in the Agreement to “this
Agreement” and the words “hereof,” “herein,” “hereunder,” or words of like
import, shall mean and be a reference to the Agreement as amended by this
Amendment.
SECTION 3. Conditions of Effectiveness. The effectiveness of Section 2 of this
Amendment shall be subject to the satisfaction of the following condition
precedent:
     (a) Agreement. SMC and GM shall have each received a signed counterpart of
this Amendment, or a facsimile copy thereof, signed by the other party hereto.
SECTION 4. Miscellaneous.
     (a) Agreement Otherwise Not Affected. Except as expressly amended pursuant
hereto, the Agreement shall remain unchanged and in full force and effect and is
hereby ratified and confirmed in all respects.
     (b) No Reliance. Each party hereto hereby acknowledges and confirms to the
other that such party is executing this Amendment on the basis of its own
investigation and for its own reasons without reliance upon any agreement,
representations, understanding or communication by or on behalf of any other
Person.
     (c) Binding Effect. This Amendment shall be binding upon, inure to the
benefit of and be enforceable by each party hereto and their respective
successors and assigns.
     (d) Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK UPON THE SAME TERMS AND
CONDITIONS AS THOSE SET FORTH IN SECTION 26 OF THE AGREEMENT.
     (e) Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute but one and the same agreement.
[SIGNATURES FOLLOW ON NEXT PAGE.]

[**]   Denotes language for which Stillwater Mining Company has requested
confidential treatment pursuant to the rules and regulations of the Securities
Act of 1933, as amended.

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment,
as of the date first above written.

                              STILLWATER MINING COMPANY       GENERAL MOTORS
CORPORATION    
 
                            By:   /s/ John R. Stark       By:   /s/ David
Drouillard                          
 
  Name:   John R. Stark           Name:   David Drouillard    
 
  Title:   Vice President           Title:   Purchasing Director    

[**]   Denotes language for which Stillwater Mining Company has requested
confidential treatment pursuant to the rules and regulations of the Securities
Act of 1933, as amended.

3